DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
    Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11 of U.S. Patent No. 10/950416. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of invention and all the essential steps/limitations of claims 21-29 are fully encompassed by the scope of invention and all the essential steps/limitations of narrower claims 1, 3-11 of U.S. Patent No. 10/950416

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


      Claim(s) 21, 22-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatia et al (US 2017/0207069) 
   Bhatia discloses a method for processing a workpiece, the workpiece comprising a
semiconductor material (page 2, para 0025), the method comprising: exposing the processing chamber to a silane gas/silicon containing gas to generate a silicon dioxide layer/hydrogen radical affecting layer on a surface of the processing chamber ( page 3, para 0028, page 6, para 0056, page 7, para 0058-0059), which reads on conducting a pre- treatment process on a processing chamber to generate a silicon dioxide layer/hydrogen radical affecting layer on a surface of the processing chamber
 subsequent to performing the pre-treatment process, performing a cleaning process/hydrogen radical based surface treatment process on the substrate/workpiece in the processing chamber, wherein the cleaning process exposes the workpiece to a plurality of cleaning gases such as NH 3, H 2 containing hydrogen radicals generated by remote plasma source in the processing chamber (page 3, para 0028, page 5, para 0045-0047, page 6, para 0050, 0052, 0056)
  Regarding claims 22-23, Bhatia discloses that the pre-treatment process comprises exposing the processing chamber to silane (SiH 4)/silicon containing gas (page 7, para 0058)
  Regarding claims 24-26, Bhatia discloses that the pre-treatment process comprises coating
the surface of the processing chamber with silicon dioxide layer/aluminum oxide/the hydrogen radical affecting layer (page 3, para 0028)

Regarding claim 27, Bhatia discloses that the processing chamber 128 is separated from a plasma chamber by a plate 123/separation grid (page 3, para 0029, fig. 1)
Regarding claim 28, Bhatia discloses that the plurality of hydrogen radicals is generated from a process gas using an inductively coupled plasma source (page 2, para 0021, page 6, para 0050, 0052, 0056)
Regarding claim 29, Bhatia discloses that the plurality of hydrogen radicals is generated by mixing a hydrogen gas with one excited inert gas molecules downstream of a plasma source (page 6, para 0050-0051)

Claim(s) 21-22, 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al (US 8,080,109)
 Okada discloses a method for processing a workpiece, the workpiece comprising a semiconductor material (col 5, lines 7-16), the method comprising: 
   exposing the processing chamber to a SiH 2Cl 2 gas/a silicon containing gas to generate a by- product comprises of a silicon dioxide layer/hydrogen radical affecting layer on a surface of the processing chamber (col 8, lines 4-45, col 17, lines 30-40), which reads on conducting a pre- treatment process on a processing chamber to generate a silicon dioxide layer/hydrogen radical affecting layer on a surface of the processing chamber 
  subsequent to performing the pre-treatment process, performing a purging process/hydrogen radical based surface treatment process on the substrate/workpiece in the processing chamber, wherein the cleaning process exposes the workpiece to a plurality of hydrogen radicals in the processing chamber (col 10, lines 10-15)
 Regarding claim 22, Okada discloses that the pre-treatment process comprises exposing the processing chamber to a silicon containing gas (col 5, lines 15-20)
 Regarding claims 24-25, Okada discloses that the pre-treatment process comprises coating the surface of the processing chamber with by-product comprises silicon dioxide layer/the hydrogen radical affecting layer (col 8, lines 4-45, col 17, lines 32-38)

Claim(s) 30-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatia et al (US 2017/0207069)
 Bhatia discloses a method of processing a semiconductor workpiece, the method comprising:
 coating the surface of the processing chamber with silicon dioxide layer/a hydrogen radical affecting layer (page 3, para 0028)
 generating one or more radicals/species using a plasma induced in a plasma chamber (page 3, para 0028)
 filtering, throught the plate/filter 123, the radicals/species generated by the plasma to create a first mixture (page 3, para 0029-0030)
injecting H 2/hydrogen gas into the first mixture post filtering to create a cleaning gas mixture/second mixture, the second mixture comprising a plurality of hydrogen radicals (page para 0028,3, 0030, page 5, para 0045-0047)
exposing the semiconductor workpiece to the second mixture in the processing chamber (page 5, para 0047-0048)
Regarding claims 31-32, Bhatia discloses that the surface of the processing chamber is coated with silicon dioxide layer/the hydrogen radical affecting layer by exposing the processing chamber to a silicon containing gas, wherein the silicon containing gas comprises silane (SiH 4) 
(page 6, para 0055-0056, page 7, para 0058)
Regarding claims 33-34, Bhatia discloses that the pre-treatment process comprises coating
the surface of the processing chamber with silicon dioxide layer/aluminum oxide/the hydrogen radical affecting layer (page 3, para 0028)
Regarding claim 35, Bhatia discloses that the processing chamber 128 is separated from a plasma chamber by a plate 123/separation grid (page 3, para 0029, fig. 1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713